Title: From George Washington to David Waterbury, 1 July 1781
From: Washington, George
To: Waterbury, David


                  sir
                     
                     Head Quarters Peekskill 1st July 1781
                  
                  I wrote you Yesterday pr Capt. Buckley—directg you to march with all the Troops you can collect under your Comand & form a Junction at Clapps in Kingstreet, with Colo. Sheldon, who is to be at that Place on the 2d instant.I am now to inform you that you will also be joined at the Same Time & place by the French Legion under the Comand of the Duke de Lauzun, who is a Brigadier in the Service of his most Christian Majesty; & an officer of Distinction, long Service & Merit—The Duke is to command the whole Troops which will be assembled at the Point mentioned—you will therefore be pleased on his Arrival to put yourself & Troops under his Orders & Comand—he being furnished with my Instructions for his Movement subsequent to meeting you at Clapp’s—as the Duke will be a Stranger to that Part of the Country which is to be the Scene of your Operations, it will be in your Power to give him much Assistance & Information, which I have not a Doubt but you will do with the greatest Chearfulness & Alacrity—the Service you will be called to is of great Moment, & will require to be executed with great Precaution, Attention, & Dispatch.  I am sir Your &ca
                  
                     G.W.
                  
               